Citation Nr: 1035276	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD) has 
been received.

2.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disability claimed as otitis media of the 
right ear, as a result of an October 1976 right 
tympanomastoidectomy at a VA medical facility has been received.

3.  Entitlement to service connection for antisocial personality 
disorder 

4.Entitlement to service connection for posttraumatic stress 
disorder.

5.  Entitlement to service connection for depression.



6.  Entitlement to service connection for residuals of a left 
femur stress fracture, to include osteoarthritis.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed as otitis media of the right ear, as a result of an 
October 1976 right tympanomastoidectomy.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises from 
three rating decisions.  In an April 2004 rating decision, the 
RO, inter alia, denied service connection for migraines, the 
petition to reopen a claim for service connection for PTSD, and 
the petition to reopen a claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for additional 
disability claimed as otitis media of the right ear, as a result 
of an October 1976 right tympanomastoidectomy at a VA medical 
facility.  In November 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
June 2006, in which the RO reopened the claims for service 
connection for PTSD and compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 and denied both claims on the 
merits.  The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2006.

In a separate April 2005 rating decision, the RO, inter alia, 
denied service connection for residuals of a stress fracture, 
left femur, hearing loss, and tinnitus.  In November 2005, the 
Veteran filed a NOD.  A SOC was issued in June 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in July 2007.

In a separate June 2007 rating decision, the RO denied service 
connection for depression and antisocial personality disorder.  
In September 2007, the Veteran filed a NOD.  A SOC was issued in 
May 2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

In the June 2006 SOC, the RO addressed the claims for 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 and for service connection for PTSD on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty under 
38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of 
whether new and material evidence has been received to reopen the 
claims.  That matter goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and material 
evidence to reopen the claims has been received-and, in view of 
the Board's favorable decision on the request to reopen-the 
Board has characterized that portion of the appeal involving 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 and for service connection for PTSD as reflected on the 
title page.

In June 2009, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
withdrew from appeal three of the eleven issues certified for 
appeal-specifically, claims for service connection for hepatitis 
C, for alcohol addiction, and for amphetamine addiction, the last 
two claims characterized as requests to reopen.

In June and July 2009, the Veteran submitted additional evidence 
directly to the Board, without a waiver of initial RO 
consideration of the evidence.  However, this evidence consists 
of copies of records previously considered by the RO.  Thus, a 
remand for RO consideration of the duplicative copies of these 
records (the originals for which the RO has previously 
considered), is unnecessary.  See 38 C.F.R. §§ 20.800, 20,1304 
(2009).  

The Board's decision reopening the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
reopening the claim for service connection for PTSD, addressing 
these claims on the merits, as well as addressing the claims for 
service connection for depression, antisocial personality 
disorder, residuals of a left femur fracture, and headaches is 
set forth below.  The claims for service connection for hearing 
loss and tinnitus are addressed in the remand following the 
order; those matters are being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, during the 
June 2009 hearing, the Veteran raised the issue of entitlement to 
service connection for residuals of a right ear injury on a 
direct basis.  It does not appear that this claim for service 
connection for residuals of a right ear injury on a direct basis 
has yet been addressed by the RO.  As such, this matter is not 
properly before the Board, and is thus referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a November 1999 rating decision, the RO denied service 
connection for PTSD; although notified of the denial later in 
November 1999, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the 
November 1999 denial is not cumulative and redundant of evidence 
of record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
service connection for PTSD.

4.  In a November 1999 rating decision, the RO denied entitlement 
to compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for additional disability claimed as otitis 
media of the right ear, as a result of an October 1976 right 
tympanomastoidectomy; although notified of the denial later in 
November 1999, the Veteran did not initiate an appeal.

5.  Evidence associated with the claims file since the 
November 1999 denial is not cumulative and redundant of evidence 
of record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disability claimed as otitis media of the 
right ear, as a result of an October 1976 right 
tympanomastoidectomy.

6.  While the Veteran has been diagnosed with anti-social 
personality disorder in and post service, personality disorder is 
not a disability for VA compensation purposes. 

7.  The weight of the evidence establishes that the Veteran does 
not meet the diagnostic criteria for PTSD, and that there is no 
medical nexus between any current depression and the Veteran's 
active military service. 

8.  While the Veteran has complained of left femur pain, there is 
no competent medical evidence that the Veteran has, or ever has 
had, a left femur disability.

9.  Migraine headaches were first diagnosed years after the 
Veteran's discharge from service, and there is no competent 
evidence or opinion of a medical relationship between any such 
current disability and the Veteran's military service.

10.  There is no competent evidence indicating that the Veteran 
has additional disability for which the proximate cause was the 
October 1976 tympanomastoidectomy.


CONCLUSIONS OF LAW

1.  The RO's November 1999 denial of service connection for PTSD 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).

2.  As evidence pertinent to the claim for service connection for 
PTSD, received since the RO's November 1999 denial is new and 
material, the criteria for reopening the claim for service 
connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The RO's November 1999 denial entitlement to compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional disability claimed as otitis media of the right ear, 
as a result of an October 1976 right tympanomastoidectomy at a VA 
medical facility is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

4.  As evidence pertinent to the claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for additional 
disability claimed as otitis media of the right ear, as a result 
of an October 1976 right tympanomastoidectomy at a VA medical 
facility, received since the RO's November 1999 denial, is new 
and material, the criteria for reopening the claim are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The claim for service connection for an antisocial 
personality disorder is without legal merit.   38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.9, 4.127 (2009).

6.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2009).

7.  The criteria for service connection for depression are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

8.  The criteria for service connection for residuals of a left 
femur fracture are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a) (2009).

9.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

10.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed as otitis media of the right ear, as a result of an 
October 1976 right tympanomastoidectomy at a VA medical facility, 
are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the Board's favorable disposition of the claims to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished.

As regards the remaining claims herein decided, the Board points 
out that notice requirements under the VCAA essentially require 
VA to notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in August 2003, September 2004, and 
September 2006 pre-rating letters, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claims, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The April 2004, April 2005, 
and June 2007 RO rating decisions reflect the initial 
adjudication of the claims after issuance of the letters.  

Post rating, a September 2006 letter provided the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After issuance of the September 2006 letter, and opportunity for 
the Veteran to respond, the June 2009 supplemental SOC (SSOC) 
reflects readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the reports of February 2004 and 
April 2007 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with any claim herein 
decided is required.

The Board also acknowledges that the Veteran has not undergone VA 
examination in connection with his claimed residuals of a left 
femur fracture and headaches.  In this case, however, there is no 
medical evidence whatsoever to support either claim, particularly 
on the matters of whether the Veteran has a current left femur 
disability or headache disability that had its onset in service, 
as alleged.  As the current record does not reflect even a prima 
facie claim for service connection for these claimed 
disabilities, VA has no obligation to obtain any medical opinion.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any of 
the claims.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543  (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Requests to Reopen

As explained in more detail below, the Veteran's claims for 
service connection for PTSD and for compensation benefits, 
pursuant to 38 U.S.C.A. § 1151, were the subject of prior RO 
denials in November 1999.  Although notified of each denial, the 
Veteran did not initiate an appeal as to either claim; hence, the 
November 1999  decision as to each claim is final as to the 
evidence then of record, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's 
November 1999 denial.   Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

1.  Service Connection for PTSD

Service connection for PTSD requires a  medical diagnosis of the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In a November 1999 rating decision, the RO denied the Veteran's 
original claim for service connection for PTSD.  The pertinent 
evidence then of record consisted of service treatment records, 
private treatment records, VA treatment records, and statements 
from the Veteran and his family.

The service treatment records show that in December 1972, the 
Veteran was diagnosed with antisocial personality disorder.  The 
Veteran underwent a mental status examination in February 1973.  
The diagnosis given was drug abuse, mixed type.  On the 
March 1973 separation examination, the Veteran was deemed to be 
psychiatrically normal.

In March 1999, the Veteran's mother remarked that the Veteran was 
extremely nervous and emotional after graduating from basic 
training.  The Veteran's brother stated that he witnessed anger, 
depression, sadness, and hate in the Veteran.  His sister-in-law 
said that the Veteran was "a very messed up guy" with a great 
deal of anxiety.  The Veteran stated that he had depression while 
he was on active duty.

In denying the claim for service connection, the RO found that 
the Veteran did not have a diagnosis of PTSD.  Service connection 
was denied as PTSD was not shown during the Veteran's active duty 
service.

The Veteran sought to reopen his previously denied claim in 
March 2003.  Pertinent evidence associated with the claims file 
since the RO's November 1999 denial consists of private treatment 
records, VA treatment records, and various written lay 
statements.

At the time of the November 1999 rating decision, there was no 
evidence of a diagnosis of PTSD.  

However, additionally received competent evidence reflects that 
the Veteran has been described as having PTSD.  In this regard, a 
September 2003 letter from L.L.C., M.D., and a private medical 
report from December 2008 each reflect a diagnosis of PTSD.

The Board finds that, collectively, the above-described  evidence 
is "new" in that it was not before agency decisionmakers at the 
time of the November 1999 final denial of the claim for service 
connection for PTSD, and is not duplicative or cumulative of 
evidence previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the Veteran currently 
has PTSD that may be medically related to service.  Hence, this 
evidence relates to unestablished facts necessary to substantiate 
the claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



2.  Compensation Benefits, Pursuant to the Provisions of 38 
U.S.C.A. § 1151, for Additional Disability Claimed as Otitis 
Media of the Right Ear, as a Result of an October 1976 Right 
Tympanomastoidectomy

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  
See Section 422(a) of Pub. L. No. 104-204.  Under the applicable 
criteria in effect for claims filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's 
qualifying additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any law 
administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151(a).

The Veteran filed his original claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for additional 
disability claimed as otitis media of the right ear, as a result 
of an October 1976 right tympanomastoidectomy in January 1999.  
In a November 1999 rating decision, the RO denied the Veteran's 
claim.  The pertinent evidence then of record consisted of 
private treatment records, VA treatment records, and statements 
from the Veteran.

Computed tomography completed at a VA facility in October 1996 
revealed that the Veteran was status post right 
anteromastoidectomy.  It was noted that the middle and inner ear 
were normal.  A VA treatment note from October 1996 indicated 
that the Veteran was status post mastoidectomy with chronic ear 
infections.  VA magnetic resonance imaging (MRI) completed in 
January 1997 revealed an abnormal T2 signal in the region of a 
prior right mastoidectomy consistent with soft tissue 
inflammation and debris.  The report interpreter further stated 
that there was no evidence of internal auditory canal 
abnormality.  A June 1997 letter from S.M.D., M.D., showed that 
the Veteran was status post tympanomastoid in the right ear.  It 
was noted that drainage was present.  Another private treatment 
record from June 1997 showed that the Veteran needed ear surgery.

In denying the claim in November 1999, the RO found that no 
evidence of any current mastoidectomy residual was shown in 
private or VA treatment reports.

The Veteran sought to reopen his previously denied claim in 
March 2003.  Pertinent evidence associated with the claims file 
since the RO's November 1999 denial consists of private treatment 
records, VA treatment records, and various written lay 
statements.

At the time of the November 1999 rating decision, there was no 
evidence of residuals of a 1976 mastoidectomy.  

However, additionally received competent evidence reflects that 
the Veteran has a history of a chronic right draining ear.  In 
this regard, a September 1997 private medical record shows that 
the Veteran a surgical revision of his right mastoidectomy.

The Board finds that, collectively, the above-described evidence 
is "new" in that it was not before agency decisionmakers at the 
time of the November 1999 final denial of the claim for 
compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disability claimed as otitis media of the 
right ear, as a result of an October 1976 right 
tympanomastoidectomy, and is not duplicative or cumulative of 
evidence previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the Veteran currently 
has right ear symptoms that may be medically related to his prior 
surgery.  Hence, this evidence relates to unestablished facts 
necessary to substantiate the claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for additional 
disability claimed as otitis media of the right ear, as a result 
of an October 1976 right tympanomastoidectomy, and raises a 
reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed as otitis media of the right ear, as a result of an 
October 1976 right tympanomastoidectomy.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

B.  Service Connection

1.  Psychiatric Disorders

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Considering the claims for service connection for anti-social 
personality disorder, PTSD, and depression in light of the 
governing legal authority, the Board finds that each claim must 
be denied.  

The service treatment records show that in December 1972, the 
Veteran was diagnosed with antisocial personality disorder.  The 
Veteran underwent a mental status examination in February 1973.  
The diagnosis given was drug abuse, mixed type.  On the 
March 1973 separation examination, the Veteran was deemed to be 
psychiatrically normal.

In March 1999, the Veteran's mother remarked that the Veteran was 
extremely nervous and emotional after graduating from basic 
training.  The Veteran's brother stated that he witnessed anger, 
depression, sadness, and hate in the Veteran.  His sister-in-law 
said that the Veteran was "a very messed up guy" with a great 
deal of anxiety.  The Veteran stated that he had depression while 
he was on active duty.

In May 2003, the Veteran stated that while in basic training, one 
of the drill instructors was physically and emotionally abusive.  
He said that the drill instructor would kick and hit him.  He 
said he was slapped so hard that his glasses flew out of the 
window.  The Veteran's spouse remarked in September 2003 that the 
Veteran was depressed and had PTSD.

In a September 2003 letter, L.L.C., M.D., said that the Veteran 
suffered from chronic depression and PTSD.  Dr. C. noted that the 
Veteran's stated history was that the problem began in the 1970s 
due to traumatic events that occurred during basic training.

A VA outpatient record dated in August 2004 indicates that the 
Veteran had major depression, rule-out bipolar disorder.  The 
examiner suspected that the Veteran had a personality disorder.  
The Veteran told a private examiner in August 2004 that he felt 
that his depression was because of his PTSD from Vietnam.

In July 2006, a VA examiner remarked that the Veteran had major 
depression, rule-out bipolar disorder, personality disorder not 
otherwise specified, alcohol dependence in remission, and 
polysubstance abuse.  The examiner opined that most of the 
Veteran's problems were "related to medical problems, substance 
abuse, and most of all long standing personality disorder."

On VA examination in April 2007, the examiner commented on the 
Veteran's service treatment records and reported stressors.  
After examining the Veteran, diagnoses of depression not 
otherwise specified, history of alcohol dependence in full 
sustained remission, history of polysubstance dependence in full 
sustained remission, and antisocial personality disorder were 
given.  The examiner opined that the claims file, VA electronic 
files, and current interview all indicated that the Veteran's 
primary issue was that of an antisocial personality disorder.  
The examiner continued by saying that antisocial personality 
disorder starts during the childhood and teenage years and then 
progresses as long-term interpersonal difficulties.  He felt that 
antisocial personality disorder was a preexisting condition, and 
the Veteran's symptoms of depression were directly related to the 
antisocial personality disorder.  It was specifically noted that 
the Veteran was not treated for nor diagnosed with depression 
while in the military.  The examiner concluded by stating that 
the Veteran did not meet the diagnostic criteria for PTSD, and a 
diagnosis of PTSD was not given.  He said that the Veteran did 
not have a traumatic event that he was able to delineate 
specifically in relation to his military service.

In May 2007, M.G.Z , a friend of the Veteran, opined that the 
Veteran suffered from depression in connection with being 
overexposed to war training techniques during basic training.

In July 2007, L.C.C., M.D., submitted a letter in which he said 
that he had reviewed some of the Veteran's old medical records 
which included some evaluations done at the time of his 
discharge.  He said that the Veteran was found to be a substance 
abuser during or shortly after his military service, and that 
anyone in the Veteran's situation who was found to be a substance 
abuser was doing so on the basis of chronic depression.

A VA treatment note dated in August 2008 indicated that the 
Veteran had diagnoses of PTSD and major depressive disorder.  
Another VA treatment note from September 2008 reflected that the 
Veteran asked the examiner to refute a prior diagnosis of 
antisocial personality disorder.  The examiner said that he would 
not refute that diagnosis.

In April 2009, the Veteran reiterated his previous statement that 
during basic training, a drill instructor slapped him so hard 
that his glasses fell out of a window.  The Veteran said in 
May 2009 that he had PTSD and depression that went untreated from 
1971 through 2003.

During his June 2009 Board hearing, the Veteran said that he was 
assaulted by a drill instructor during service, but he did not 
seek treatment at that time.  He said that he feared for his life 
as he received threats from other servicemen.  He added that he 
did not report any of the threats he received.  He did not write 
any letters at the time.

Initially, the Board notes that, as previously stated, the 
Veteran has been diagnosed with antisocial personality disorder 
during service, and that he carries that diagnosis, to date.  
However, congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, do not 
constitute disabilities for VA compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9.  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality by 
superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990), as well as Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993)), there is no medical evidence or opinion even suggesting 
that such aggravation occurred in this case, resulting in a 
current psychiatric disability.  Thus, the claim for service 
connection for personality disorder is without legal merit.

Regarding the matter of service connection for PTSD, the Board 
notes that, post service, the Veteran has been diagnosed with 
PTSD, as reflected in various VA treatment records and private 
medical records.  However, none of these diagnoses appear to have 
been rendered in accordance with the actual diagnostic criteria 
for PTSD.  See 38 C.F.R. § 4.125(a) (noting that VA has adopted 
the nomenclature of the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) and 3.304(f) (requiring  medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a)).  For example, the September 2003 letter from Dr. C. 
states that the Veteran came to his practice with a diagnosis of 
PTSD that was confirmed by Dr. C.'s examination, Dr. C. did not 
detail the bases for the diagnosis.  He did not discuss the DSM-
IV.  Likewise, wherever PTSD is referenced in VA outpatient 
records, the DSM-IV or its diagnostic criteria for PTSD are not 
mentioned.  

The Board notes, however, that the most in-depth discussion of 
the Veteran's psychiatric picture is reflected  appears in the 
April 2007 VA examination report.  In this report, the examiner 
discussed his review of the Veteran's military and medical 
records as well as his own examination of the Veteran.  The 
examiner explained that the Veteran did not meet the diagnostic 
criteria for PTSD.  The Board finds the April 2007 VA examination 
report to be of great probative weight, given the thoroughness of 
the examination report.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)) (indicating it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  In 
short, the weight of the competent, probative evidence 
establishes that the Veteran does not meet the diagnostic 
criteria for PTSD. 

Finally, as regards depression, the Board notes that the evidence 
of record clearly establishes that the Veteran has a current 
diagnosis of depression.  However, the record simply fails to 
establish that his depression is medically related to any 
incident of service.  The service treatment records are negative 
for any diagnoses of depression.  Post-service, depression was 
first documented in the medical record in September 2003-over 30 
years after the Veteran left active duty.  The Board notes that 
the passage of so many years between discharge from active 
service and the objective documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Further, on the question of whether there exists a medical nexus 
between current depression and the Veteran's military service, 
the Board, again, finds the opinion of the April 2007 VA examiner 
to be persuasive.  The VA examiner opined that the Veteran's 
depression was secondary to his antisocial personality disorder.  
He supported his opinion by noting that the Veteran was not 
treated for nor diagnosed with depression while in the military.

The Board has carefully considered the July 2007 letter from Dr. 
C. in which he said that "on the face of it that anyone in [the 
Veteran's] situation who is found to be a substance abuser is 
doing so on the basis of chronic depression."  However, Dr. C. 
offered no reasons or bases to support his opinion.  He did not 
comment on the absence of a diagnosis of depression in the 
Veteran's mental examination reports from his active duty.  Thus, 
the Board finds the April 2007 VA examiner's opinion to be of 
greater probative weight than the July 2007 letter from Dr. C. 
regarding the etiology of the Veteran's depression.   See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(indicating that in assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the credibility and weight to be attached to medical 
opinions are within the province of the Board).

In addition to the medical evidence, in adjudicating the claims 
involving PTSD and depression, the Board has considered the 
assertions of the appellant and his representative; however, none 
of this evidence provides a basis for allowance of either claim.  
As indicated above, the PTSD and depression claims turn on the 
medical matters of whether the Veteran meets the diagnostic 
criteria for PTSD, and whether there exists a medical nexus 
between current depression and service.  The Board points out 
that Matters of medical diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on the 
medical matters upon which these claims turn.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

The Board has considered the applicability of the benefit-of-the-
doubt doctrine in adjudicating these claims.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Residuals of a Left Femur Fracture

Considering the claim for service connection in light of the 
governing legal authority, the Board finds that the claim must be 
denied.  

The Veteran's service treatment records are negative for any 
signs, symptoms, or treatment of a left femur fracture.  On the 
Veteran's March 1973 separation examination report, it is noted 
that the Veteran had normal lower extremities.

A private medical record from January 1998 showed that the 
Veteran had lower back pain that radiated down his left leg.  The 
examiner opined that the Veteran had subjective worsening of pain 
with radicular symptoms of the left lower extremity.  A 
February 1998 letter from H.A.R., M.D., related that the Veteran 
ambulated with the use of a cane related to some lower back 
problems which caused him pain and numbness in his left leg.

In March 1999, the Veteran's mother stated that the Veteran was 
sent to sick bay during basic training because he had been 
running on a stress fracture.  She said that the Veteran had a 
stress fracture about two inches above the knee.  The Veteran 
stated in May 2003 that during basic training, his left leg felt 
damaged, and he was diagnosed with a left femur fracture.  The 
Veteran's spouse added in September 2003 that the military knew 
that the Veteran's bones were brittle, and the Veteran broke his 
leg while on active duty.  A VA treatment record from August 2005 
has a history that the Veteran broke his leg for two weeks in 
basic training in order to try and get out of the military.

During the Veteran's June 2009 Board hearing, the Veteran said 
that general marching, running, and physical training caused him 
to get a stress fracture.  He said that he was treated for a 
stress fracture in service.  He said that his leg was sensitive, 
and he said he had bad arthritis.

The Board observes that the Veteran has complained of pain and 
asserted that he fractured his left femur while on active duty.  
Even if the Veteran injured himself in service, as alleged, the 
Board points out that pain, alone, without evidence of underlying 
pathology, does not constitute a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see 
also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
Significantly, none of the medical evidence of record reflects a 
diagnosis of any current left leg disorder, to include 
osteoarthritis-much less, one shown to be a residual of any in-
service left femur fracture.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, there is no medical evidence of the disability for which 
service connection is sought, there can be no valid claim for 
service connection.  See Gilpin,  155 F.3d at 1353; Brammer,  
3 Vet. App. at 225.  In the instant case, the claim for service 
connection for residuals of a left femur fracture, to include 
osteoarthritis, must be denied, because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the appellant and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim turns 
on the fundamental medical matter of current disability (a 
medical diagnosis), a matter within the province of trained 
medical professionals.  See Jones,  7 Vet. App. at 137-38.  As 
the appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain, 11 
Vet. App. at 127; Routen, 10 Vet. App. at 186.  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for residuals of a left femur fracture, to 
include osteoarthritis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,  1 Vet. App. at 53-56.

3.  Migraine Headaches

Considering the claim for service connection for migraine 
headaches in light of the governing legal authority, the Board 
finds that the claim must be denied.

The Veteran's service treatment records are negative for any 
signs, symptoms, or treatment of headaches.  On the Veteran's 
March 1973 separation examination report, it is noted that the 
Veteran had a normal head.

A VA treatment record from January 1975 showed that the Veteran 
had a two-week history of frontal headache and nasal stuffiness.  
The diagnosis given was chronic right maxillary sinusitis.  
Additional VA treatment records from August 1976 indicated that 
the Veteran had a diagnosis of migraine headaches.  It was noted 
that the Veteran had a five-year history of migraine headaches 
and was treated by his local medical doctor.

In May 1995, the Veteran reported to a VA examiner that he had a 
chair fall on his head.  He complained of headaches all day to a 
VA examiner in August 1995.  A VA treatment record from 
October 1996 indicated that the Veteran had excruciating 
headaches since having cervical disc surgery the previous year.  
In February 1997, a VA examiner followed up with the Veteran 
concerning his headaches.  A private examiner noted in May 1997 
that the Veteran experienced headaches.  An October 1997 letter 
from R.M.B., M.D., revealed that the Veteran complained of 
headaches.  Dr. B. stated that the Veteran began having pain with 
an on-the-job injury in December of 1994.  It was noted that the 
Veteran was moving a large object overhead when the object 
slipped, striking him on the head.

In June 2002, the Veteran told a private examiner that he had a 
left-sided headache for several years.  He said the headache 
happened most days and began after a friend of his hit him in the 
left forehead with a 2 by 4 about four years previously.

In May 2003, the Veteran stated that he had sporadic migraines 
since being hit by a drill instructor shortly before graduating 
from basic training.  He told a private examiner in December 2003 
that he had headaches.

During his June 2009 Board hearing, the Veteran testified that he 
had headaches from where a drill instructor hit him over his left 
eye.  He said that he did not seek treatment during service.

The evidence of record clearly establishes that the Veteran has a 
current headache disorder.  .  However, the record simply fails 
to establish that his headaches are medically related to any 
incident of service.

The Board observes that the Veteran's service treatment records 
are negative for any symptoms of headaches, and the first medical 
documentation of headaches appears in 1975.  The passage of years 
between discharge from active service and documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, moreover, none of the medical records reflecting a 
diagnosis of headaches even suggests that there exists a medical 
nexus between the Veteran's current headaches and the Veteran's 
military service, and neither the Veteran nor his representative 
has presented or identified any such existing medical opinion.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the appellant and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim turns 
on the medical matter of whether there exists a relationship 
between the headache disorder for which service connection is 
sought and service-a matter within the province of trained 
medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the 
appellant and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  
Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for headaches must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,  1 Vet. App. at 53-56.



C.  Compensation Benefits, Pursuant to the Provisions of 38 
U.S.C.A. § 1151, for Additional Disability Claimed as Otitis 
Media of the right ear, as a Result of an October 1976 Right 
Tympanomastoidectomy

The Veteran re-filed his previously-denied claim for section 1151 
compensation benefits in January 2003.

As indicated above, effective October 1, 1997, Congress amended 
38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. No. 104-204.  
Under the applicable criteria in effect for claims filed on or 
after October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in the 
same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished him under any law administered by VA, and the proximate 
cause of the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151(a).

During the pendency of this claim, the regulation implementing 
the provisions of 38 U.S.C.A. § 1151 changed.  Such claims 
previously were adjudicated under 38 C.F.R. § 3.358.  However, VA 
subsequently promulgated 38 C.F.R. § 3.361 to implement the 
provisions of the revised statute; this regulation, also 
applicable to claims for compensation benefits, pursuant to 38 
U.S.C.A. § 1151, filed on or after October 1, 1997, is effective 
as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
In its June 2006 SOC, the RO applied the provisions of 38 C.F.R. 
§ 3.361.

Generally, where there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).  
Here, however, the added provisions of 38 C.F.R. § 3.361 are 
virtually identical to those of 38 C.F.R. § 3.358, in many 
respects, and merely implement the provisions of 38 U.S.C.A. § 
1151 pertaining to claims filed on or after October 1, 1997.  As 
such, the Board finds that there is no due process bar to the 
Board also applying the provisions of 38 C.F.R. § 3.361 in 
evaluating the claim.

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped.  VA considers each 
involved body part separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in a 
veteran's additional disability.  Merely showing that he received 
care, treatment, or examination and that he has an additional 
disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, must 
be denied.

An October 12, 1976 VA operative report shows that the Veteran 
underwent a right tympanomastoidectomy, modified radical type.  
The surgical record indicates that following the surgery, the 
Veteran was returned to the recovery room in satisfactory 
condition.

VA treatment records prior to the October 1976 mastoidectomy 
reflect complaints of right ear hearing loss.  A VA treatment 
record from August 1976 indicates that the Veteran had a history 
of moderately severe and frequent otitis from his childhood.  It 
was also noted that the Veteran reported experiencing a trauma in 
1972 which resulted in a probable rupture of the tympanic 
membrane, following which the Veteran developed otitis as well.  
Since that time, the Veteran experienced intermittent drainage 
from his right ear.  

VA and private treatment records after the October 1976 
mastoidectomy reflect no complaint, finding or diagnosis for any 
residuals of the surgery for many years.  In September 1995, a VA 
examiner noted that the Veteran had a chronic right ear 
infection.  A VA treatment record from October 1996 reflected 
that the Veteran was status post mastoidectomy with chronic ear 
infections.  A private examiner opined in June 1997 that the 
Veteran needed ear surgery for chronic mastoiditis.  The Veteran 
underwent an additional mastoidectomy in September 1997.

In February 2004, a VA examiner reviewed the claims file and 
opined that there was no indication that the operative procedure 
performed on October 12, 1976 was performed improperly or 
incompletely.  It was noted that the medical evidence suggested 
that the surgery was performed with appropriate medical 
indications and that no fault could be assigned to the VA for 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of the 
department furnishing hospital care, medical and surgical 
treatment, medical examination, or any events not reasonably 
foreseeable.

The Veteran contends that the surgeon who performed the 
October 1976 surgery did not clean out all of the infected tissue 
from his ear following the surgery.  He felt that the surgery was 
improperly performed and resulted in the need for an additional 
surgery in 1997.  The Board initially observes that in 1997 the 
Veteran was diagnosed with mastoiditis and underwent an 
additional surgery.  Thus, it appears that the additional 
disability requirement under section 1151 has been met.

That notwithstanding, the record does not support a finding that 
the October 1976 mastoidectomy was the proximate cause of the 
Veteran's mastoiditis.  None of the medical records reflecting 
the 1997 diagnosis of mastoiditis even suggest that there exists 
a medical nexus between the Veteran's 1997 mastoiditis and the 
October 1976 surgery.  Although the Veteran stated during his 
June 2009 Board hearing that his September 1997 surgeon told him 
that his prior doctor had botched the surgery and left dead 
tissue in his mastoid area, the Veteran also stated that the 
doctor would not record that statement on paper.  The 
September 1997 surgery report does not even allude to a 
connection between the Veteran's mastoiditis and the October 1976 
surgery.

As proximate cause is not medically shown, the Board need not 
address the remaining section 1151 criteria-specifically, 
whether there is evidence of any carelessness, negligence, lack 
of proper skill, error in judgment or fault on the part of VA, or 
the occurrence of any event that was not reasonably foreseeable. 
[Parenthetically, the Board notes that February 2004 VA examiner 
opined that there was no evidence of any such fault on the part 
of the VA.].

In reviewing this claim, the Board has considered arguments 
advanced by the Veteran, and by his representative, on his 
behalf.  However, as indicated above, this claim turns on the 
medical matters of whether there exists a medical relationship 
between the Veteran's additional disability and VA medical or 
surgical treatment, and, if so, the nature of such a 
relationship; these are matters within the province of trained 
professionals.  See Jones, 7 Vet. App. at 137-38.  As laypersons 
without appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to provide a 
probative (persuasive) opinion on such a medical matter.  See 
Bostain, 11  Vet. App. at  127; Routen, 10 Vet. App. at 186..  
Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for additional disability claimed as otitis 
media of the right ear, as a result of an October 1976 right 
tympanomastoidectomy at a VA medical facility, are not met, and 
the claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 
53-56.




ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited extent, 
the appeal is granted.

As new and material evidence to reopen the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional disability claimed as otitis media of the right ear, 
as a result of an October 1976 right tympanomastoidectomy at a VA 
medical facility has been received, to this limited extent, the 
appeal is granted.

Service connection for antisocial personality disorder is denied.

Service connection for PTSD is denied.

Service connection for depression is denied.

Service connection for residuals of a left femur fracture, to 
include osteoarthritis, is denied.

Service connection for headaches is denied.

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for additional disability claimed as 
otitis media of the right ear, as a result of an October 1976 
right tympanomastoidectomy is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for hearing loss and 
for tinnitus is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in-service event, 
injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The evidence of record shows that at the time of the Veteran's 
separation from active duty, he was given a whispered voice 
hearing test with results of 15/15 bilaterally.  As noted above, 
a VA treatment record from August 1976 indicates that the Veteran 
reported experiencing a trauma in 1972 which resulted in a 
probable rupture of the tympanic membrane.  An additional VA 
treatment record from August 1976 shows that the Veteran had 
hearing loss in his right ear.  L.L.C., M.D., expressed in 
July 2007 that the Veteran was very likely to have a service 
connection should he be experiencing tinnitus and hearing lesions 
that could be documented.  The Veteran has reported a continuity 
of hearing loss and tinnitus since service.

The evidence is insufficient to decide the claim for service 
connection, on the merits.  Rather, the Board finds that a VA 
Ear, Nose and Throat (ENT) examination with appropriate testing-
to verify whether the Veteran has hearing loss to an extent 
recognized as a disability for VA purposes, and, if so, for a 
medical opinion on the question of whether there exists a nexus 
to service-is needed to resolve the claim for service connection 
for hearing loss and tinnitus.  See McLendon, 20 Vet. App. at 83.

The Veteran is hereby advised that failure to report to the 
scheduled examination and/or testing, without good cause, may 
result in denial of the claims for service connection for hearing 
loss and tinnitus (as the original claims will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the appointment(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claims for service connection for 
hearing loss and tinnitus.  The RO's  letter to the Veteran 
should explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Thereafter,  the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the remaining 
claims for service connection for bilateral hearing loss and 
tinnitus.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims for service 
connection for hearing loss and tinnitus 
that is not currently of record.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to each ear, whether 
the Veteran currently has hearing loss to 
an extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels or 
greater; or speech recognition scores using 
the Maryland CNC test of less than 94 
percent).  The examiner should also 
indicate whether the Veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician  should provide 
an opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service.

4.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to him by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service 
connection for hearing loss and tinnitus in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


